DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-13 are pending in this application. Claim 14 is cancelled.
Regarding the objections to the drawings, the Examiner finds the amendments to FIG. 1-11 acceptable. All objections to the drawings are resolved.  
Regarding the objection to claim 5, upon review of the amended claim, Examiner finds amended claim 5 acceptable and withdraws initial objections to claim 5. However, new grounds of objection necessitated by Applicant’s amendments are outlined below.
Applicant’s arguments with respect to claim 14 invocation under 35 U.S.C. §112(f) under have been fully considered but are deemed moot in view of the cancellation of claim 14.
Applicant’s arguments with respect to the rejection of claim 14 under 35 U.S.C. §112(a) have been fully considered but are deemed moot in view of the cancellation of claim 14. 
Applicant’s arguments with respect to the rejection of claims 4 and 14 under 35 U.S.C. §112(b) have been fully considered. Arguments with respect to the rejection of claim 4 are persuasive in view of Applicant’s amendment, therefore the rejection is now withdrawn. Arguments with respect to the rejection of claim 14 are deemed moot in view of the cancellation of claim 14.
Applicant’s arguments with respect to the rejection of claims 1-14 under 35 U.S.C. §101 have been fully considered.  Arguments with respect to the rejection of claims 1-13 are persuasive in view of Applicant’s amendment, therefore the rejection is now withdrawn. Arguments with respect to the rejection of claim 14 are deemed moot in view of the cancellation of claim 14.
Applicant’s arguments with respect to the rejection of claims 1-10 and 12-14 under 35 U.S.C. §103 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments to claims.
Applicant’s arguments with respect to the rejection of claim 11 under 35 U.S.C. §103 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Specification
The application papers are objected to because they are not a permanent copy as required by 37 CFR 1.52(a)(1)(iv).  Reference is made to all currently amended claims, filed 01-19-2021, where the amended portions are not written in a permanent dark ink or equivalent.
Applicant is required either
(1) to submit permanent copies of the identified parts or 
(2) to order a photocopy of the above identified parts to be made by the U.S. Patent and Trademark Office at applicant's expense for incorporation in the file.  See MPEP § 608.01.

Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities:  
Claim 1 recites “corresponding vehicle manure” in line 10, should read –corresponding vehicle maneuver--.
Claim 5 recites “compares the driver gaze angle to estimated at least one desired driver gaze angle” in lines 2-3, should read -- compares the driver gaze angle to the estimated at least one desired driver gaze angle --.
Claim 6 recites “corresponding vehicle manure” in line 10, should read –corresponding vehicle maneuver--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being as being unpatentable over Kishi et al. (US Patent No 10,640,122 B2) in view of Kobilarov (US Patent No 10,671,075 B1), henceforth known as Kishi and Kobilarov, respectively.
Regarding claim 1, Kishi teaches:
A steering control system for an autonomous or semi-autonomous vehicle comprising: 
(Kishi, FIG. 7: (Manual Driving), (Autonomous Driving);
Col 5, line 66 to Col 6, line 2: “…ECU 7 executes the autonomous driving by transmitting the control signal to an actuator (an engine actuator, a steering actuator, a brake actuator, or the like)…”;
Where the vehicle may be driven in autonomous mode, in which steering is controlled or manual mode (semi-autonomous))
at least one gaze sensor determining a driver gaze angle; and 

Col 8, lines 5-10: “The head state recognition unit 24 recognizes a head state of the driver based on the driver image acquired by the driver image acquisition unit 21. The head state of the driver includes a direction of the driver's face, a state of the driver's eyes, or the like. The state of the driver's eyes includes a driver's line of sight…”;
Col 8, lines 31-37: “… The head state of the driver may include the head yaw angle. The head yaw angle means a rotation angle around the vertical direction axis of the vehicle (an axis extending in the vertical direction of the vehicle). In this case, the head state recognition unit 24 can recognize the direction of the driver's face from the head pitch angle, the head roll angle, and the head yaw angle”;
Col 14, lines 50-53: “In S42, the ECU 20 recognizes the direction of the driver's face using the head state recognition unit 24. The head state recognition unit 24 recognizes the direction of the driver's face based on the driver image”;
Where the head state recognition unit 24 uses a driver camera (sensor) to determine a head state of a driver, including a driver’s line of sight and head pitch, roll, and yaw angle, the yaw angle with respect to the vertical axis of a vehicle and the roll angle with respect to the horizontal axis in the forward direction of a vehicle (driver gaze angle))
a controller configured to:
(Kishi, FIG. 1: (20);
Col 4, line 32: “The ECU 20 is an electronic control unit…”)
receive a predefined destination of an autonomous or semi-autonomous vehicle;
(Kishi, FIG. 1: (7);
Col 5, lines 59-66: “The autonomous drive ECU 7 generates a travel plan along a preset target route based on the position information of the vehicle from the GPS receiver 4, the map information in the map database 5, and a travelling environment and the vehicle state of the vehicle described below. The target route is set by the driver or a known navigation system. The autonomous drive ECU 7 executes the autonomous driving according to the travel plan…”;
Where the driver inputs a target route (predefined destination) and the ECU generates a travel plan for the vehicle (autonomous or semi-autonomous vehicle))
estimate, using sensor data provided by at least one sensor, at least one condition of an environment of the autonomous or semi-autonomous vehicle;
(Kishi, FIG. 1: (2);
Col 4, lines 53-61: “…The external sensor 2 is a detection device that detects a surrounding environment of the vehicle. The external sensor 2 includes a camera… The camera transmits image information relating to surroundings of the vehicle to the ECU 20”;
Where a camera (sensor) provides the ECU with image information (sensor data) relating to the surroundings of the vehicle (at least one condition of an environment of the autonomous or semi-autonomous vehicle))
determine at least one future vehicle location associated with at least one corresponding vehicle manure based on the predefined destination and the at least one condition of the environment;
(Kishi, FIG. 4A: (S40);
Col 5, lines 59-64: “The autonomous drive ECU 7 generates a travel plan along a preset target route based on the position information of the vehicle from the GPS receiver 4, the map information in the map database 5, and a travelling environment and the vehicle state of the vehicle described below. The target route is set by the driver…”;
Col 7, lines 11-18: “The travelling environment recognition unit 22 recognizes the travelling scene of the vehicle based on the position information from the GPS receiver 4 and the map information in the map database 5…”;
Col 7, lines 29-32: “The travelling environment recognition unit 22 recognizes an extending direction of the road (lane) on which the vehicle is travelling based on the image of the front of the vehicle imaged by the camera as the travelling environment…”;
Col 7, lines 49-57: “…the travelling environment recognition unit 22 recognizes a situation of the road (a curvature of the road, a shape of the road, a width of the road, or the like) on which the vehicle is travelling as the travelling environment… The travelling environment recognition unit 22 may recognize the situation of the road from the image imaged by the camera based on the result of detection by the external sensor 2”;
Where the ECU determines the extending direction of the road (future vehicle location) and a situation of the road in which the road may be curved, i.e. associated with a turn (corresponding vehicle maneuver) based on the GPS and map data determined by the driver’s input of a target route (predefined destination) and image data from the camera (at least one condition of the environment))
identify future waypoints associated with the at least one future vehicle location associated with the at least one corresponding vehicle maneuver;
(Kishi, FIG. 10A;
Col 7, lines 14-23: “The travelling scene of the vehicle includes a situation of the vehicle travelling on a straight road, a situation of the vehicle travelling on a curve, a situation of the vehicle merging into the merging lane, and a situation of the vehicle passing the intersection. The travelling environment recognition unit 22 may recognize the situation of the vehicle changing a lane as a travelling scene of the vehicle based on the position information of the vehicle, the map information, and a lighting situation of a direction indicator of the vehicle”;
Where the ECU determines a lane change (identifies future waypoints) associated with the extended direction of the road (future vehicle location) where the extended direction of the road is curved, i.e. a turn (corresponding vehicle maneuver))
[generate, for each identified future waypoint, corresponding weight coefficients based on a current distance between the autonomous or semi-autonomous vehicle and each of the identified future waypoints;]
estimate at least one desired driver gaze angle based on at least one of the identified future waypoints [and a corresponding weight coefficient];
(Kishi, FIG. 1: (3); FIG. 4A: (S40), (S44); FIG. 10A;
Col 7, lines 14-23: “The travelling scene of the vehicle includes a situation of the vehicle travelling on a straight road, a situation of the vehicle travelling on a curve, a situation of the vehicle merging into the merging lane, and a situation of the vehicle passing the intersection. The travelling environment recognition unit 22 may recognize the situation of the vehicle changing a lane as a travelling scene of the vehicle based on the position information of the vehicle, the map information, and a lighting situation of a direction indicator of the vehicle”;
Col 7, lines 58-62: “The vehicle state recognition unit 23 recognizes a vehicle state during the travelling based on the result of detection by the internal sensor 3. The vehicle state includes the vehicle speed of the vehicle, the acceleration of the vehicle, and the yaw rate of the vehicle…”;
Col 10, lines 18-34: “The driving readiness estimation unit 25 estimates the driving readiness based on the head roll angle with respect to the yaw rate as a driver's reaction to the vehicle state… in a case where the head roll angle with respect to the yaw rate is smaller than a second head roll angle threshold value, the driving readiness estimation unit 25 estimates that the driving readiness is larger… The second head roll angle threshold value is a threshold value set in advance according to the yaw rate”;
Where the travelling environment recognition unit 22 recognizes a future lane change (identified future waypoint) which the vehicle state recognition unit 23 associates with a vehicle state, including yaw rate of the vehicle, and the driving readiness unit determines (estimates) a head roll angle threshold (desired driver gaze angle))
compare the driver gaze angle to the estimated at least one desired driver gaze angle; and
(Kishi, FIG. 4A: (S44); 4B: (S62)
The head state recognition unit 24 recognizes a head state of the driver based on the driver image acquired by the driver image acquisition unit 21. The head state of the driver includes a direction of the driver's face, a state of the driver's eyes, or the like. The state of the driver's eyes includes a driver's line of sight…”;
Col 10, lines 18-34: “The driving readiness estimation unit 25 estimates the driving readiness based on the head roll angle with respect to the yaw rate as a driver's reaction to the vehicle state… Therefore, in a case where the head roll angle with respect to the yaw rate is smaller than a second head roll angle threshold value, the driving readiness estimation unit 25 estimates that the driving readiness is larger compared to a case where the head roll angle with respect to the same yaw rate is equal to or greater than the second head roll angle threshold value. The second head roll angle threshold value is a threshold value set in advance according to the yaw rate”;
Where the driving readiness unit 25 compares the driver’s line of sight to the extended road and the driver’s head roll angle to the second head roll angle threshold (compares driver gaze angle to a desired driver’s gaze angle))
in response to a determination that the driver gaze angle is within a threshold range of the estimated at least one desired driver gaze angle, transition a steering system of the autonomous or semi-autonomous vehicle from an autonomous steering control mode to a manual steering control mode. 
(Kishi, FIG. 3: (S20), (S26), (S30);
Col 10, lines 18-34: “The driving readiness estimation unit 25 estimates the driving readiness based on the head roll angle with respect to the yaw rate as a driver's reaction to the vehicle state… Therefore, in a case where the head roll angle with respect to the yaw rate is smaller than a second head roll angle threshold value, the driving readiness estimation unit 25 estimates that the driving readiness is larger compared to a case where the head roll angle with respect to the same yaw rate is equal to or greater than the second head roll angle threshold value. The second head roll angle threshold value is a threshold value set in advance according to the yaw rate”;
Col 13, lines 53-56: “As illustrated in FIG. 3, as S20, the ECU 20 in the driving consciousness estimation device 100 performs the estimation of the driving readiness using the driving readiness estimation unit 25…”;
Col 13, line 64 to Col 14, line 4: “…In S26, the ECU 20 determines whether or not the margin is smaller than the threshold value for shifting to the manual driving using the manual driving possibility determination unit 29. In a case where it is determined that the margin is not smaller than the threshold value for shifting to the manual driving (NO in S26), the ECU 20 assumes that the driver is in the manual driving possible situation and shifts the process to S28…”;
Col 14, lines 15-17: “…in S30, the ECU 20 transmits the signal to shift the driving mode to the manual driving to the autonomous drive ECU 7…”;

Kishi fails to teach generat[ing] for each identified future waypoint, corresponding weight coefficients based on a current distance between the autonomous or semi-autonomous vehicle and each of the identified future waypoints and estimating an angle based on at least one of the identified future waypoints and a corresponding weight coefficient. However, in the same field of endeavor, Kobilarov teaches:
generate, for each identified future waypoint, corresponding weight coefficients based on a current distance between the autonomous or semi-autonomous vehicle and each of the identified future waypoints;
(Kobilarov, FIG. 2: (210), (212), (214), (240);
Col 6, lines 49-60: “An example 204 illustrates a first candidate trajectory 206 associated with a reference trajectory 208… As illustrated, the reference trajectory 208 includes frames 210, 212, and 214 (labeled as S1, S2, and S3, respectively). An initial position 216 of a vehicle (e.g., an autonomous vehicle) is labeled as Z1 (also referred to as a first state). The first candidate trajectory 206 further includes a second state 218 (e.g., Z2,1 corresponding to the second state of the first candidate trajectory) and a third state 220 (Z3,1)”;
Col 7, lines 43-49: “At operation 240, the process can include determining second costs associated with the second candidate trajectory. In some instances, and without limitation, the one or more second costs associated with the second candidate trajectory 230 can be based at least in part on one or more of: a first distance from the autonomous vehicle to a corresponding frame on the reference trajectory 208…”;
Col 12, lines 58-63: “…the route planner component 510 can be configured to determine a most efficient route to travel from a first location (e.g., a current location) to a second location (e.g., a target location). For the purpose of this discussion, a route can be a sequence of waypoints for travelling between two locations…”;
Where a route from a first location to a second location is made up of waypoints, i.e. reference frames 210, 212, 214 (identified future waypoints) and each reference frame is associated with a cost (corresponding weight coefficient) based on the distance from the autonomous vehicle to a corresponding frame on the reference trajectory (a distance between the autonomous or semi-autonomous vehicle and each of the identified future waypoints)) 
[estimate at least one … angle based on at least one of the identified future waypoints] and a corresponding weight coefficient;
(Kobilarov, FIG. 2: (242); FIG. 3: (322), (324);
Col 7, lines 60-63: “At operation 242, the process can include selecting a trajectory based at least in part on the first costs and the second costs. In some examples, the operation 242 can include selecting a trajectory with the lowest costs…”;
Col 8, lines 9-11: “FIG. 3 depicts an example diagram 300 of a candidate trajectory including state information associated with an autonomous vehicle…”;
Col 8, lines 54-64: “A plurality of data can be associated with each state of the candidate trajectory 304. For example, the initial state 312 of the vehicle can include a lateral offset 320 (e.g., ey) representing a distance along the reference line 314 between the initial state 312 and the first frame 306.
Further, the initial state 312 can include an angle offset 322 (e.g., eθ), which can be defined as an angle between a current direction of travel of the vehicle and a direction associated with the reference trajectory of the first frame 306”;
Where at 242, a trajectory, such as candidate trajectory 304, is selected based on cost (corresponding weight coefficient), and where an angle offset, eθ (angle) is determined based on the first reference frame 306 (identified future waypoint) and candidate trajectory 304).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the steering control system of Kishi with the feature of weighting future waypoints of Kobilarov because “… various factors may cause the autonomous vehicle to travel in a trajectory that deviates from the ideal trajectory…” (Kobilarov, Col 1, lines 63-64) and “In order to return to, or more closely follow, the reference trajectory, the vehicle can follow a revised trajectory. Such a revised trajectory may be determined based on evaluating a cost of multiple candidate trajectories” (Kobilarov, Col 2, lines 14-17).
Regarding claim 2, Kishi and Kobilarov teach the system of claim 1. Kishi further teaches:
wherein the estimated at least one desired driver gaze angle is angled away from a straight ahead trajectory of the autonomous or semi-autonomous vehicle.
(Kishi, FIG. 1: (3); FIG. 4A: (S40), (S44); FIG. 10A;
Col 7, lines 14-16: “The travelling scene of the vehicle includes a situation of the vehicle travelling on a straight road, a situation of the vehicle travelling on a curve…”;
The vehicle state recognition unit 23 recognizes a vehicle state during the travelling based on the result of detection by the internal sensor 3. The vehicle state includes the vehicle speed of the vehicle, the acceleration of the vehicle, and the yaw rate of the vehicle…”;
Col 10, lines 18-34: “The driving readiness estimation unit 25 estimates the driving readiness based on the head roll angle with respect to the yaw rate as a driver's reaction to the vehicle state. Since the driver having a high driving consciousness predicts the travelling situation of the vehicle (a curve and right and left turns) and is defensive to the yaw rate of the vehicle (generation of the centrifugal force), it is considered that the head roll angle is smaller compared to a case of the driver having a low driving consciousness. Therefore, in a case where the head roll angle with respect to the yaw rate is smaller than a second head roll angle threshold value, the driving readiness estimation unit 25 estimates that the driving readiness is larger compared to a case where the head roll angle with respect to the same yaw rate is equal to or greater than the second head roll angle threshold value. The second head roll angle threshold value is a threshold value set in advance according to the yaw rate”;
Where the travelling environment recognition unit 22 recognizes when the travelling situation of the vehicle includes a curve or turn (angled away from a straight ahead trajectory of the autonomous or semi-autonomous vehicle) and the second head roll angle threshold value (estimated desired driver gaze angle) is determined by the yaw rate of the vehicle, away from a straight ahead trajectory while the vehicle is turning, or travelling on a curved road). 
Regarding claim 3, Kishi and Kobilarov teach the system of claim 1. Kishi further teaches:
wherein the at least one sensor includes at least one GPS.
(Kishi, FIG. 1: (4);
Col 6, lines 41-46: “The travelling environment recognition unit 22 recognizes the travelling environment around the vehicle. The travelling environment recognition unit 22 recognizes the travelling environment based on the result of detection by the external sensor 2, the position information from the GPS receiver 4, the map information in the map database 5…”;
Where the travelling environment unit 22 utilizes GPS to recognize a condition of the environment). 
Regarding claim 4, Kishi and Kobilarov teach the system of claim 1. Kishi further teaches:
The system of claim 1, wherein the at least one sensor includes at least one camera.
(Kishi, FIG. 1: (4);
Col 4, lines 53-55: “The external sensor 2 is a detection device that detects a surrounding environment of the vehicle. The external sensor 2 includes a camera…”;
The travelling environment recognition unit 22 recognizes the travelling environment around the vehicle. The travelling environment recognition unit 22 recognizes the travelling environment based on the result of detection by the external sensor 2, the position information from the GPS receiver 4, the map information in the map database 5…”;
Where the travelling environment unit 22 utilizes external sensor 2 (camera) to recognize a condition of the environment). 
Regarding claim 5, Kishi and Kobilarov teach the system of claim 1. Kishi further teaches:
wherein the controller compares the driver gaze angle to estimated at least one desired driver gaze angle during a transition driving mode.
(Kishi, FIG. 1: (25); FIG. 7: (MARGIN TIME), (TIME VARIATION OF MARGIN);
Col 9, lines 15-26: “…The driving readiness estimation unit 25 calculates the head roll angle with respect to the curvature of the road based on the curvature of the road on which the vehicle is travelling recognized by the travelling environment recognition unit 22 as the travelling environment and the head roll angle of the driver recognized by the head state recognition unit 24 from the driver image. The driving readiness estimation unit 25 calculates the head roll angle per a predetermined time interval. The driving readiness estimation unit 25 estimates the driving readiness based on the head roll angle with respect to the curvature of the road as a driver's reaction to the travelling environment…”;
Col 19, lines 35-37: “…In FIG. 6 and FIG. 7, in a case where the driving task demand is constant, the margin can be replaced by the driving readiness”;
Where Kishi teaches the driving readiness unit 25 comparing the driver gaze angle to an estimated driver gaze angle according to claim 1 and the TIME VARIATION MARGIN line in FIG. 7 can be replaced with driver readiness, showing that the driver readiness unit 25 is determining driver readiness during automatic mode, manual mode, and the MARGIN TIME (a transition driving mode)).
Regarding claim 6, the claim limitations recite a method having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above.
Regarding claim 10, Kishi and Kobilarov teach the method of claim 6. Kishi further teaches: 
further comprising: 
monitoring at least one manual driver input during a transition driving mode; and 
(Kishi, FIG. 1: (25); FIG. 7: (MARGIN TIME), (TIME VARIATION OF MARGIN);
Col 8, lines 65-67: “The driving readiness estimation unit 25 estimates the driving readiness based on the number of saccades as driver's reaction to the travelling environment…”;
…In FIG. 6 and FIG. 7, in a case where the driving task demand is constant, the margin can be replaced by the driving readiness”;
Where the driving readiness unit 25 determines a driver’s number of saccades (monitoring at least one manual driver input) to determine driving readiness and where the TIME VARIATION MARGIN line in FIG. 7 can be replaced with driver readiness, showing that the driver readiness unit 25 is determining driver readiness during automatic mode, manual mode, and the MARGIN TIME (a transition driving mode)).
comparing the at least one manual driver input to a desired driver input.
(Kishi, FIG. 1: (25); FIG. 7: (MARGIN TIME), (TIME VARIATION OF MARGIN);
Col 8, line 65 to Col 9, line 9: “The driving readiness estimation unit 25 estimates the driving readiness based on the number of saccades as driver's reaction to the travelling environment… in a case where the number of saccades is equal to or greater than a saccade threshold value, the driving readiness estimation unit 25 estimates that the driving readiness has a large value”;
Where the driving readiness unit 25 determines a driver’s number of saccades (monitoring at least one manual driver input) and compares the number to a threshold value of saccades (desired driver input) to determine driving readiness.
Regarding claim 12, Kishi and Kobilarov teach the method of claim 10. Kishi further teaches:
wherein the comparison between the manual driver input and the desired driver input is performed during the transition driving mode.
(Kishi, FIG. 1: (25); FIG. 7: (MARGIN TIME), (TIME VARIATION OF MARGIN);
Col 8, line 65 to Col 9, line 9: “The driving readiness estimation unit 25 estimates the driving readiness based on the number of saccades as driver's reaction to the travelling environment… in a case where the number of saccades is equal to or greater than a saccade threshold value, the driving readiness estimation unit 25 estimates that the driving readiness has a large value”;
Col 19, lines 35-37: “…In FIG. 6 and FIG. 7, in a case where the driving task demand is constant, the margin can be replaced by the driving readiness”;
Where the driving readiness unit 25 determines a driver’s number of saccades (monitoring at least one manual driver input) and compares the number to a threshold value of saccades (desired driver input) to determine driving readiness and where the TIME VARIATION MARGIN line in FIG. 7 can be replaced with driver readiness, showing that the driver readiness unit 25 is determining driver readiness during automatic mode, manual mode, and the MARGIN TIME (a transition driving mode)).
Regarding claim 13, Kishi and Kobilarov teach the method of claim 10. Kishi further teaches:
wherein the comparison between the manual driver input and the desired driver input is performed during the transition driving mode and a manual driving mode.
(Kishi, FIG. 1: (25); FIG. 7: (MARGIN TIME), (TIME VARIATION OF MARGIN);
Col 8, line 65 to Col 9, line 9: “The driving readiness estimation unit 25 estimates the driving readiness based on the number of saccades as driver's reaction to the travelling environment… in a case where the number of saccades is equal to or greater than a saccade threshold value, the driving readiness estimation unit 25 estimates that the driving readiness has a large value”;
Col 19, lines 35-37: “…In FIG. 6 and FIG. 7, in a case where the driving task demand is constant, the margin can be replaced by the driving readiness”;
Where the driving readiness unit 25 determines a driver’s number of saccades (monitoring at least one manual driver input) and compares the number to a threshold value of saccades (desired driver input) to determine driving readiness and where the TIME VARIATION MARGIN line in FIG. 7 can be replaced with driver readiness, showing that the driver readiness unit 25 is determining driver readiness during automatic mode, manual mode (manual driving mode), and the MARGIN TIME (a transition driving mode)).
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi and Kobilarov as applied to claims 6 and 10, above, and in further view of Frazzoli et al. (PGPub No US 2019/0064800 A1), henceforth known as Frazzoli. 
Regarding claim 7, Kishi and Kobilarov teach the method of claim 6. Kishi further teaches: 
[wherein a driver prompt initiates a transition driving mode], the transition driving mode terminating upon entry of the manual steering control mode.
(Kishi, FIG. 1: (25); FIG. 7: (MARGIN TIME);
Col 18, line 67 to Col 19, line 7: “.... In FIG. 7, the driving state of the vehicle starts from a manual driving state, the autonomous driving starts at a time point T10, the ending of the autonomous driving at the point T11 is determined, and a margin time in which the autonomous driving is not completely ended up to the time point T12 is provided. Then, the driving mode is shifted to the manual driving from the time point 112…”;
Where the vehicle switches from autonomous mode to manual mode, with a MARGIN TIME in between (transition driving mode), which ends once manual mode is entered). 
Kishi and Kobilarov fail to explicitly teach a driver prompt initiates a transition driving mode. 
However, in the same field of endeavor, Frazzoli teaches: 
wherein a driver prompt initiates a transition driving mode […].
(Frazzoli, FIG. 8;
…the interface may display a current driving mode, and allow the user to request another particular driving mode. For instance, the interface 820 may allow a user to click on the mode transition button 822 to select a mode for the AV system. The display may show the current driving mode (e.g., manual mode 832) and allow the user to choose another mode (e.g., autonomous 834, parked 836, or disabled 838)”;
Where the driver initiates a transition driving mode.)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of terminating a transition driving mode upon entry into a manual driving mode of Kishi and Kobilarov with the feature of allowing a driver prompt to transition between driving modes because “…an occupant may initially ride the AV system in a fully autonomous driving mode, but due to one or more reasons (e.g., due to discomfort of the driving behavior of the fully autonomous driving mode) he may want to request the AV system to switch to a fully manual or partially manual driving mode…” (Frazzoli, paragraph [0110]).
Regarding claim 8, Kishi, Kobilarov, and Frazzoli teach the method claim 7. Kishi further teaches: 
wherein the comparing the driver gaze angle to the estimated at least one desired driver gaze angle is performed during the transition driving mode.
(Kishi, FIG. 1: (25); FIG. 7: (MARGIN TIME), (TIME VARIATION OF MARGIN);
Col 9, lines 15-26: “…The driving readiness estimation unit 25 calculates the head roll angle with respect to the curvature of the road based on the curvature of the road on which the vehicle is travelling recognized by the travelling environment recognition unit 22 as the travelling environment and the head roll angle of the driver recognized by the head state recognition unit 24 from the driver image. The driving readiness estimation unit 25 calculates the head roll angle per a predetermined time interval. The driving readiness estimation unit 25 estimates the driving readiness based on the head roll angle with respect to the curvature of the road as a driver's reaction to the travelling environment…”;
Col 19, lines 35-37: “…In FIG. 6 and FIG. 7, in a case where the driving task demand is constant, the margin can be replaced by the driving readiness”;
Where Kishi teaches the driving readiness unit 25 comparing the driver gaze angle to an estimated driver gaze angle according to claim 6 and the TIME VARIATION MARGIN line in FIG. 7 can be replaced with driver readiness, showing that the driver readiness unit 25 is determining driver readiness during automatic mode, manual mode, and the MARGIN TIME (a transition driving mode)).
Regarding claim 9, Kishi, Kobilarov, and Frazzoli teach the method of claim 7. Kishi further teaches: 
wherein the comparing the driver gaze angle to the estimated at least one desire driver gaze angle is performed during an autonomous driving mode and the transition driving mode.
(Kishi, FIG. 1: (25); FIG. 7: (MARGIN TIME), (TIME VARIATION OF MARGIN);
Col 9, lines 15-26: “…The driving readiness estimation unit 25 calculates the head roll angle with respect to the curvature of the road based on the curvature of the road on which the vehicle is travelling recognized by the travelling environment recognition unit 22 as the travelling environment and the head roll angle of the driver recognized by the head state recognition unit 24 from the driver image. The driving readiness estimation unit 25 calculates the head roll angle per a predetermined time interval. The driving readiness estimation unit 25 estimates the driving readiness based on the head roll angle with respect to the curvature of the road as a driver's reaction to the travelling environment…”;
Col 19, lines 35-37: “…In FIG. 6 and FIG. 7, in a case where the driving task demand is constant, the margin can be replaced by the driving readiness”;
Where Kishi teaches the driving readiness unit 25 comparing the driver gaze angle to an estimated driver gaze angle according to claim 6 and the TIME VARIATION MARGIN line in FIG. 7 can be replaced with driver readiness, showing that the driver readiness unit 25 is determining driver readiness during automatic mode (autonomous driving mode), manual mode, and the MARGIN TIME (a transition driving mode)).
Regarding claim 11, Kishi and Kobilarov teach the method of claim 10. Kishi and Kobilarov fail to teach the at least one manual driver input comprises a steering column angle. 
However, in the same field of endeavor, Frazzoli teaches:
wherein the at least one manual driver input comprises a steering column angle.
(Frazzoli, FIG. 1: (120), (121);
Paragraph [0081]: “One or more sensors 121 for measuring or inferring, or both, properties of the AV's state or condition… For example, such sensors can include, but are not limited to: … steering wheel angle and angular rate sensors…”;
Where the autonomous vehicle has a sensor 121 for monitoring the steering wheel angle (steering column angle)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of monitoring a manual driver input during a transition driving mode of Kishi and Kobilarov with the feature of monitoring a steering wheel angle of Frazzoli so that “…the monitoring process 520 may determine an abnormal condition 522, which has led, or will lead, to degraded or undesirable performance or a failure of the AV system 510. Examples of an abnormal condition include one or more or all of the following: …. an AV system's movement does not match a current steering angle,” (Frazzoli, Paragraph [0132]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (PGPub No US 2019/0250000 A1) teaches a first reference line representing a route from a first location to a second location associated with an autonomous driving vehicle (ADV) wherein multiple sets of sample points are generated based on the first reference line and a path for the ADV is generated based on the plurality of segments. 

Sato et al. (PGPub No US 2017/0308083 A1) teaches a drive assist apparatus including a driving concentration degree estimation unit configured to estimate a driving concentration degree of a driver based on a state of the driver when the arrival window time is equal to or shorter than a predetermined time.

Breed et al. (PGPub No US 2014/0097957 A1) teaches a method and system for monitoring a driver during movement of the vehicle wherein when analyzing the position of the driver's head, it is also possible to determine the probable direction of the driver's gaze.
Inoue et al. (PGPub No US 2012/0046802 A1) teaches an apparatus for supporting drive of a mobile object wherein a curl component calculator projects relative motion of an environmental field in a coordinate system formed by modeling a retina sphere of a driver of the mobile object, calculating each of rotational components of the projected relative motion of the environmental field around a corresponding driver's eye direction to the gaze point.
Ichikawa et al. (US Patent No 10,067,505 B2) teaches an automatic driving system includes an electronic control device configured to: detect a driving operation input amount during an automatic driving control for a vehicle, determine whether the driver is able to start manual driving during the automatic driving control for the vehicle, and output a signal for performing switching from automatic driving to the manual driving based on a result of a comparison between the driving operation input amount and a driving switching threshold. 
Peng et al. (US Patent No 10,737,717 B2) teaches a method for performing automatic vehicle lateral control using a neural network for trajectory tracking by receiving a desired vehicle trajectory; constructing, from the desired trajectory, desired waypoint data for a small number of desired waypoints at different look ahead distances in front of the center of gravity of the vehicle; and generating a steering angle command using a feedforward artificial neural network (ANN) as a function of vehicle speed and the desired waypoint data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 4166